


Exhibit 10.5

SECTION I GENERAL 1.1 Purpose. The Broadway Financial Corporation 2018 Long-Term
Incentive Pla Plan") has been established by Broadway Financial Corporation (the
"Company") act and retain persons eligible to participate in the Plan; (b)
motivate Participants, by mean ropriate incentives, to achieve long-range goals;
(c) provide incentive compensatio unities that are competitive with those of
other similar companies; and (d) further identif pants' interests with those of
the Company's other shareholders through compensation th d on the Company's
common stock; and thereby promote the long-term interest of th any and the
Subsidiaries, including the growth in value of the Company's equity an ement of
long-term shareholder return. 1.2 Participation. Subject to the terms and
conditions of the Plan, the Committee sha ine and designate, from time to time,
from among the Eligible Individuals, those person ill be granted one or more
Awards under the Plan, and thereby become "Participants" i n. 1.3 Operation,
Administration, and Definitions. The operation and administration o n, including
the Awards made under the Plan, shall be subject to the provisions of SECTIO
ting to operation and administration). Capitalized terms in the Plan shall be
defined as s n the Plan (including the definition provisions of SECTION IX).
SECTION II OPTIONS AND SARS 2.1 Definitions. (a) The grant of an "Option"
entitles the Participant to purchase shares of Stoc xercise Price established by
the Committee. Any Option granted under this SECTION I either an incentive stock
option (an "ISO") or a non-qualified option (an "NQO"), a ined in the discretion
of the Committee. An "ISO" is an Option that is intended to satisf uirements
applicable to an "incentive stock option" described in Section 422(b) of the
Code QO" is an Option that is not intended to be an "incentive stock option" as
that term i ed in Section 422(b) of the Code. Each Option granted under this
Plan shall be an NQO the Option satisfies all of the requirements of an ISO and
the Committee designates suc as an ISO. (b) A stock appreciation right (an
"SAR") entitles the Participant to receive, i Stock (as determined in accordance
with Section 5.7), value equal to (or otherwise base excess of: (i) the Fair
Market Value of a specified number of shares of Stock on the dat e; over (ii) an
Exercise Price established by the Committee.

GRAPHIC [g301063kci001.gif]

 



ne hundred percent (100%) of the Fair Market Value of a share of Stock on the
date of gra greater, the par value of a share of Stock). However, in the case of
an ISO granted to pant who, at the date of the grant, owns stock representing
more than ten percent (10%) ing power of all classes of stock of the Company or
any Subsidiary, the Exercise Price sha ot be less than one hundred ten percent
(110%) of the Fair Market Value of a share of Sto date of grant. 2.3 Option
Term; Exercise. An Option and an SAR shall be exercisable in accordan ch terms
and conditions and during such periods as may be established by the Committe
vent, however, shall an Option or SAR expire later than ten (10) years after the
date of i provided, however, that the term of an ISO shall not exceed five (5)
years from the date th granted in the case of an ISO granted to a Participant
who, on the date of the grant, own epresenting more than ten percent (10%) of
the voting power of all classes of stock of th ny or any Subsidiary.
Notwithstanding the foregoing, in the event that on the last busine the term of
an Option (other than an ISO) (i) the exercise of the Option is prohibited b ble
law, or (ii) shares of Stock may not be purchased or sold by certain employees
rs of the Company or any Subsidiary due to the "black-out period" of a Company
policy -up" agreement undertaken in connection with an issuance of securities by
the Compan m of the Option shall be extended for a period of thirty (30) days
following the end of th rohibition, black-out period or lockup agreement. 2.4
Payment of Option Exercise Price. The payment of the Exercise Price of an Optio
under this SECTION II shall be subject to the following: (a) Subject to the
following provisions of this Section 2.4, the full Exerci or shares of Stock
purchased upon the exercise of any Option shall be paid at the time o ercise,
except that, in the case of an exercise arrangement approved by the Committee an
ed in Section 2.4(c) payment may be made as soon as practicable after the
exercise. (b) Subject to applicable law, the Exercise Price shall, as determined
by th ittee, (i) be payable in cash, by promissory note or by tendering, either
by actual delivery o or by attestation, shares of Stock acceptable to the
Committee, including shares otherwis table pursuant to the exercise of the
Option, and valued at Fair Market Value as ofthe da cise, or in any combination
thereof; or (ii) be Stock Settled. (c) Subject to applicable law, the Committee
may permit a Participant to elec he Exercise Price upon the exercise of an
Option by irrevocably authorizing a third part sufficient portion of the shares
of Stock acquired upon exercise of the Option and remit t mpany a sufficient
portion of the sale proceeds to pay the entire Exercise Price and any ta ding
resulting from such exercise. 2.5 No Repricing. Except for adjustments pursuant
to Section 5.2(f) (relating to th ent of shares) or reductions ofthe Exercise
Price approved by the Company's shareholder rcise Price for any outstanding
Option or SAR may not be decreased after the date of gran

GRAPHIC [g301063kci002.gif]

 



2.6 Grants of Options and SARs. An Option may, but need not be, in tandem with
nd an SAR may, but need not be in tandem with an Option, in either case,
regardless er the original award was granted under this Plan or another plan or
arrangement.If a is in tandem with an SAR, the exercise price of both the Option
and SAR shall be the sam e exercise of the Option or SAR with respect to a share
of Stock shall cancel th ponding tandem SAR or Option right with respect to such
share. If an SAR is in tande n Option but is granted after the grant of the
Option, or if an Option is in tandem with a ut is granted after the grant of the
SAR, the later granted tandem Award shall have the sam se price as the earlier
granted Award, and the exercise price for the later granted Award ma than the
Fair Market Value of the Stock at the time of such grant. SECTION III FULL VALUE
AWARDS Definition. A "Full Value Award" is a grant of one or more shares of
Stock or 3.1 receive one or more shares of Stock in the future, with such grant
being made subject t more of the following, as determined by the Committee: The
grant shall be in consideration of a Participant's previously performe (a) s, or
surrender of other compensation that may be due. The grant shall be contingent
on the achievement of performance or othe (b) ves during a specified period. The
grant shall be subject to a risk of forfeiture or other restrictions that wi (c)
upon the achievement of one or more goals relating to completion of service by
th pant, or achievement of performance or other objectives. The grant of Full
Value Awards may also be made subject to such other condition ions and
contingencies, as the Committee shall determine. 3.2 Restrictions on Awards. (a)
The Committee may designate a Full Value Award granted to an pant as
Performance-Based Compensation. Any Full Value Award so designated shall b oned
on the achievement of one or more performance objectives. The performanc ves
shall be based on the Performance Measures selected by the Committee. (b) If the
right to become vested in a Full Value Award is conditioned on th tion of a
specified period of service with the Company or the Subsidiaries, withou ement
of Performance Measures or other performance objectives (whether or not related
t mance Measures) being required as a condition of vesting, and without the Full
Value Awar ranted in lieu of other compensation, then the required period of
service for full vestin e not less than one (1) year (subject to acceleration of
vesting, to the extent permitted by th

GRAPHIC [g301063kci003.gif]

 



SECTION IV CASH INCENTIVE AWARDS A Cash Incentive Award is the grant of a right
to receive a payment of cash (or in th tion of the Committee, Stock having value
equivalent to the cash otherwise payable) that gent on achievement of
performance objectives over a specified period established by th ittee. The
grant of Cash Incentive Awards may also be made subject to such othe ions,
restrictions and contingencies as may be determined by the Committee. Th ittee
may designate a Cash Incentive Award granted to any Participant as Performance
Compensation. Any Award so designated shall be conditioned on the achievement of
on re Performance Measures selected by the Committee. Except as otherwise
provided in th able plan or arrangement, distribution of any bonus awards by the
Company or i iaries (whether granted pursuant to this Plan or otherwise) for a
performance period endin alendar year, shall be made to the participant not
later than March 15 of the followin ar year; provided, however, that for
purposes of determining compliance with Section 409A ent will be considered to
satisfy the requirement of this sentence if distribution is made n an the end of
the calendar year following the end of the applicable performance period.
SECTIONV OPERATION AND ADMINISTRATION 5.1 Effective Date. Subject to the
approval of the shareholders of the Company at th any's 2018 annual shareholders
meeting, the Plan shall be effective as of July 25,2018 (th tive Date");
provided, however, that Awards may be granted contingent on approval ofth y the
shareholders of the Company at such annual meeting. In the event of Plan
termination ms of the Plan shall remain in effect as long as any Awards under it
are outstanding ed, however, that no Awards may be granted under the Plan after
the ten-(10) yea rsary of the Effective Date. On or after the Effective Date, no
awards will be granted unde or Plan. 5.2 Shares and Other Amounts Subject to
Plan. The shares of Stock for whic s may be granted under the Plan shall be
subject to the following: (a) The shares of Stock with respect to which Awards
may be made under th all be shares currently authorized but unissued or, to the
extent permitted by applicable law ly held or acquired by the Company as
treasury shares, including shares purchased in th arket or in private
transactions. (b) Subject to the following provisions of this Section 5.2, the
maximu r of shares of Stock that may be delivered to Participants and their
beneficiaries under th all be 1,293,109. However, the limit under this paragraph
(b), as well as the limits unde ph (e) below, shall not apply to Awards granted
pursuant to Section 5.5 in replacement o granted under plans other than this
Plan.

GRAPHIC [g301063kci004.gif]

 



(d) Shares of Stock with respect to an Award will be treated as delivered f es
of the determination under paragraph (b) above, subject to the following: (i) To
the extent any shares of Stock covered by an Award are n delivered to a
Participant or beneficiary because the Award forfeited or canceled, such shares
shall not be deemed to have bee delivered for purposes of the determination
under paragraph (b above. (ii) Subject to the provisions of paragraph (i) above,
the total number o shares covered by an Award will be treated as delivered for
purpose of this paragraph (ii) to the extent payments or benefits are delivere
to the Participant with respect to such shares. Accordingly (A) if a Award
denominated in shares of Stock is settled in cash, the tota number of shares
with respect to which such payment is made sha be considered to have been
delivered; (B) if shares covered by a Award are used to satisfy the applicable
tax withholding obligatio the number of shares held back by the Company to
satisfy suc withholding obligation shall be considered to have been delivered
(C) if the exercise price of any Option granted under the Plan i satisfied by
tendering shares of Stock to the Company (by eithe actual delivery or by
attestation), the number of shares tendered t satisfy such exercise price shall
be considered to have bee delivered; and (D) if cash or shares of Stock are
delivered i settlement of the exercise of an SAR, the total number of shares wit
respect to which such SAR is exercised shall be deemed delivered. (e) Subject to
Section 5.2(f), the maximum number of shares of Stock that ma vered to
Participants and their beneficiaries with respect to ISOs granted under the Pla
1,293,109 shares. Notwithstanding any provision in the Plan to the contrary, the
aggregat of all compensation granted to any member of the Board during any
fiscal year of th ny, including any Awards (based on grant date Fair Market
Value computed as of the dat t in accordance with applicable financial
accounting rules) and any cash retainer or meetin or provided for service on the
Board or any committee thereof, or any Award granted i any such cash retainer or
meeting fee, shall not exceed One Hundred Thousand Dollar 00). (f) In the event
of a corporate transaction involving the Company (including limitation, any
stock dividend, stock split, extraordinary cash dividend, recapitalization
ization, merger, consolidation, split-up, spin-off, sale of assets or
subsidiaries, combinatio ange of shares), the Committee shall adjust Awards to
preserve the benefits or potentia of the Awards. Action by the Committee may
include: (i) adjustment of the number an shares which may be delivered under the
Plan; (ii) adjustment of the number and kind o ubject to outstanding Awards;
(iii) adjustment of the Exercise Price of outstanding Option

GRAPHIC [g301063kci005.gif]

 



ng from the transaction, and (II) cancellation of the Award in return for cash
payment of th t value of the Award, determined as though the Award is fully
vested at the time of paymen ed that in the case of an Option or SAR, the amount
of such payment may be the excess o of the Stock subject to the Option or SAR at
the time of the transaction over the exercis However, in no event shall this
paragraph (f) be construed to permit a modificatio ing a replacement) of an
Option or SAR if such modification either: (A) would result i ated recognition
of income or imposition of additional tax under Section 409A; o uld cause the
Option or SAR subject to the modification (or cause a replacement Option o o be
subject to Section 409A, provided that the restriction of this clause (B) shall
not appl Option or SAR that, at the time it is granted or otherwise, is
designated as being deferre nsation subject to Section 409A. General
Restrictions. Delivery of shares of Stock or other amounts under the Pla 5.3 e
subject to the following: (a) Notwithstanding any other provision of the Plan,
the Company shall hav gation to deliver any shares of Stock or make any other
distribution of benefits under th nless such delivery or distribution complies
with all applicable laws (including, withou on, the requirements of the
Securities Act of 1933), and the applicable requirements of an es exchange or
similar entity. (b) To the extent that the Plan provides for issuance of stock
certificates t the issuance of shares of Stock, the issuance may be effected on
a non-certificated basis, t ent not prohibited by applicable law or the
applicable rules of any stock exchange. Tax Withholding. All distributions under
the Plan are subject to withholding of a 5.4 ble taxes, and the Committee may
condition the delivery of any shares of Stock or othe s under the Plan on
satisfaction of the applicable withholding obligations. Except a ise provided by
the Committee, such withholding obligations may be satisfied (a) throug yment by
the Participant; (b) through the surrender of shares of Stock which the
Participan owns; or (c) through the surrender of shares of Stock to which the
Participant is otherwis under the Plan, provided, however, that, unless
otherwise determined by the Committe e Company's adoption of ASU 2016-09,
Compensation-Stock Compensation (Topic 718 arch, 2016, such shares under this
Section 5.4 may be used to satisfy not more than th ny's minimum statutory
withholding obligation (based on minimum statutory withholdin r Federal and
state tax purposes, including payroll taxes, that are applicable to such taxabl
). 5.5 Grant and Use of Awards. In the discretion of the Committee, a
Participant ma ted any Award permitted under the provisions of the Plan, and
more than one Award may ted to a Participant. Subject to Section 2.5 (relating
to repricing), Awards may be grante natives to or replacement of awards granted
or outstanding under the Plan, or any other plan gement of the Company or a
Subsidiary (including a plan or arrangement of a business o ll or a portion of
which is acquired by the Company or a Subsidiary). Subject to the overal

GRAPHIC [g301063kci006.gif]

 



ng the plans and arrangements of the Company or a Subsidiary assumed in busine
nations. Notwithstanding the provisions of Section 2.2, Options and SARs granted
unde n in replacement for awards under plans and arrangements of the Company,
Subsidiarie r companies that are assumed in business combinations may provide
for exercise prices th s than the Fair Market Value of the Stock at the time of
the replacement grants, if th ittee determines that such exercise price is
appropriate to preserve the economic benefit o ard. The provisions of this
Section 5.5 shall be subject to the provisions of Section 5.15. 5.6 Dividends
and Dividend Equivalents. An Award (including without limitation a or SAR Award)
may provide the Participant with the right to receive dividend or dividen lent
payments with respect to Stock subject to the Award (both before and after the
Stoc to the Award is earned, vested, or acquired), which payments may be either
made currentl ited to an account for the Participant, and may be settled in cash
or Stock, as determined b mmittee. Any such settlements, and any such crediting
of dividends or dividend equivalent vestment in shares of Stock, may be subject
to such conditions, restrictions an encies as the Committee shall establish,
including the reinvestment of such credite ts in Stock equivalents. The
provisions of this subsection shall be subject to the provision ion 5.15. 5.7
Settlement of Awards. The obligation to make payments and distributions wit to
Awards may be satisfied through cash payments, the delivery of shares of Stock,
th g of replacement Awards, or combination thereof as the Committee shall
determine ction of any such obligations under an Award, which is sometimes
referred to a ment" of the Award, may be subject to such conditions,
restrictions and contingencies a mmittee shall determine. The Committee may
permit or require the deferral of any Awar nt or distribution, subject to such
rules and procedures as it may establish, which ma provisions for the payment or
crediting of interest or dividend equivalents, and ma converting such credits
into deferred Stock equivalents. Except for Options and SAR ted at the time of
grant or otherwise as intended to be subject to Section 409A, this Sectio ll not
be construed to permit the deferred settlement of Options or SARs if such
settlemen result in deferral of compensation under Treas. Reg.
§1.409A-1(b)(5)(i)(A)(3) (except a ed in paragraphs (i) and (ii) of that
section). Each Subsidiary shall be liable for payment o ue under the Plan with
respect to any Participant to the extent that such benefits ar able to the
services rendered for that Subsidiary by the Participant. Any disputes relatin
lity of a Subsidiary for cash payments shall be resolved by the Committee. The
provision subsection shall be subject to the provisions of Section 5.15. 5.8
Transferability. Except as otherwise provided by the Committee, Awards unde n
are not transferable except as designated by the Participant by will or by the
laws o and distribution. 5.9 Form and Time of Elections. Unless otherwise
specified herein, each electio d or permitted to be made by any Participant or
other person entitled to benefits under th nd any permitted modification, or
revocation thereof, shall be in writing filed with th

GRAPHIC [g301063kci007.gif]

 



5.10 Agreement With Company. An Award under the Plan shall be subject to suc and
conditions, not inconsistent with the Plan, as the Committee shall, in its sole
discretio be. The terms and conditions of any Award to any Participant shall be
reflected in suc f written (including electronic) document as is determined by
the Committee. A copy o ocument shall be provided to the Participant, and the
Committee may, but need not requir e Participant sign a copy of such document.
Such document is referred to in the Plan as a d Agreement" regardless of whether
any Participant signature is required. 5.11 Action by Company or Subsidiary. Any
action required or permitted to be take Company or any Subsidiary shall be by
resolution of its board of directors, or by action o more members of the board
(including a committee of the board) who are duly authorize or the board, or
(except to the extent prohibited by applicable law or applicable rules of an
xchange) by a duly authorized officer of such company. Gender and Number. Where
the context admits, words in any gender shall includ 5.12 her gender, words in
the singular shall include the plural and the plural shall include th r.
Limitation of Implied Rights. 5.13 (a) Neither a Participant nor any other
person shall, by reason of participatio Plan, acquire any right in or title to
any assets, funds or property of the Company or an iary whatsoever, including,
without limitation, any specific funds, assets, or other propert the Company or
any Subsidiary, in its sole discretion, may set aside in anticipation of y under
the Plan. A Participant shall have only a contractual right to the Stock or
amount payable under the Plan, unsecured by any assets of the Company or any
Subsidiary, an contained in the Plan shall constitute a guarantee that the
assets of the Company or an iary shall be sufficient to pay any benefits to any
person. (b) The Plan does not constitute a contract of employment, and selection
as pant will not give any participating employee or other individual the right
to be retained i ploy of the Company or any Subsidiary or the right to continue
to provide services to th ny or any Subsidiary, nor any right or claim to any
benefit under the Plan, unless such righ m has specifically accrued under the
terms of the Plan. Except as otherwise provided in th o Award under the Plan
shall confer upon the holder thereof any rights as a shareholder o mpany prior
to the date on which the individual fulfills all conditions for receipt of suc
Evidence.Evidence required of anyone under the Plan may be by certificate 5.14
it, document or other information which the person acting on it considers
pertinent an , and signed, made or presented by the proper party or parties.
Limitations under Section 409A. The provisions of the Plan shall be subject to
th 5.15 ng:

GRAPHIC [g301063kci008.gif]

 



d that this paragraph (a) shall not apply to any Option or SAR (or option or
stoc ation right granted under another plan) being replaced that, at the time it
is granted o ise, is designated as being deferred compensation subject to
Section 409A. Except with respect to an Option or SAR that, at the time it is
granted o (b) ise, is designated as being deferred compensation subject to
Section 409A, no Option o all condition the receipt of dividends with respect to
an Option or SAR on the exercise o ward, or otherwise provide for payment of
such dividends in a manner that would cause th t to be treated as an offset to
or reduction of the exercise price of the Option or SA t Treas. Reg.
§1.409A-1(b)(5)(i)(E). (c) The Plan shall not be construed to permit a
modification of an Award, or t he payment of a dividend or dividend equivalent,
if such actions would result in accelerate tion oftaxable income or imposition
of additional tax under Section 409A. SECTION VI CHANGE IN CONTROL 6.1 Unless
determined otherwise by the Committee, upon a Participant's terminatio oyment
within the twelve (12) months following a Change in Control, all unvested Fu
wards shall become fully vested and all Options and SARs shall be exercisable
for a perio on the earlier of the expiration date of the Option or SAR or the
first anniversary of th ant's termination of employment. Notwithstanding the
foregoing provisions of thi ON VI, in the event of a Change in Control as the
result of a Terminating Event, ant's Options, SARs, and Full Value Awards will
become vested and exercisable pursuan Section 6.1 only if no provision has been
made in writing in connection with suc ating Event for the continuance of this
Plan and for the assumption of the Award ore granted hereunder, or the
substitution for such Awards of new awards issued by th or corporation or, if
applicable, the publicly-traded entity that is the parent entity of th or
corporation, with such appropriate adjustments as may be determined or approved
b mittee, in which event this Plan and the awards theretofore granted or
substituted therefor ntinue in the manner and under the terms so provided. As
used in this Plan, a "Change in Control" of the Company shall mean an even 6.2
ure that (a) would be required to be reported in response to Item 1 of a current
report file m 8-K pursuant to Section 13 or 15(d) of the Exchange Act as in
effect on the Effectiv this Plan; or (b) results in any person acquiring control
of the Bank or the Company within ning of the Home Owners' Loan Act of 1933, as
amended and the rules and regulation ated by the Office of the Comptroller of
the Currency ("OCC") (or its predecesso , as in effect on the Effective Date of
this Plan, (provided, that in applying the definitio ge in control as set forth
under the rules and regulations of the OCC, the Board shal te its judgment for
that of the OCC); and, without limitation, such a Change in Contro deemed to
have occurred at such time as (i) any "person" (as that term is used in Section
nd 14(d) of the Exchange Act and the regulations of the Securities and Exchang

GRAPHIC [g301063kci009.gif]

 



ecomes the "beneficial owner" (as defined in Rule 13d-3 under the Exchange Act
and th tions of the SEC thereunder, each as in effect on the date of the
adoption of this Plan by th ), directly or indirectly, of securities of the Bank
or the Company representing twenty perce or more of the Bank's or the Company's
outstanding securities except for any securities o nk purchased by the Company
in connection with the conversion of the Bank to the stoc nd any securities
purchased by any tax qualified employee benefit plan of the Bank; ividuals who
constitute the Board on the date ofthe adoption of this Plan by the Board o ors
of the Company (the "Incumbent Board") cease for any reason to constitute at
least ty thereof, provided that any person becoming a director subsequent to the
date hereof whos n was approved by a vote of at least three-quarters of the
directors then comprising th bent Board, or whose nomination for election by the
Company's shareholders was approve same Nominating Committee serving under an
Incumbent Board, shall be, for purposes o use (B), considered as though he were
a member of the Incumbent Board; or (iii) a plan o tion reorganization, merger,
consolidation, sale of all or substantially all the assets of th r the Company
or similar transaction in which the Bank or Company is not the resultin (a
"Terminating Event") is approved by the Board and the shareholders or otherwis ;
or (iv) solicitations of shareholders of the Company, by someone other than the
Incumben of the Company, seeking shareholder approval of a plan of
reorganization, merger o idation of the Company or Bank or similar transaction
with one or more corporations as of which the outstanding shares of the class of
securities then subject to this Plan ar ged for or converted into cash or
property or securities not issued by the Bank or th ny shall be distributed; or
(v) a tender offer is made for 20% or more of the voting securitie Bank or the
Company; or (vi) any other event, transaction or series of transactions occurs a
t of which any person may be deemed to become a "controlling person" of the Bank
o re control" of the Company (as such terms are defined in the regulations of
the OCC se 12 C.F.R. Part 161.14 or ofthe Federal Reserve Board of Governors at
12 C.F.R. Part 22 fect on the effective date of this Plan). SECTION VII
COMMITTEE Administration. 7.1 The authority to control and manage the operation
an stration of the Plan shall be vested in a committee (the "Committee") in
accordance wit CTION VII. The Committee shall be selected by the Board, and
shall consist solely of tw more members of the Board.If the Committee does not
exist, or for any other reaso ined by the Board, and to the extent not
prohibited by applicable law or the applicable rule stock exchange, the Board
may take any action under the Plan that would otherwise be th ibility of the
Committee. With respect to Insiders, the Plan and Awards to Insiders shal
inistered by a committee where each director is a "non-employee director" as
that term i der Rule 16b-3 under the Exchange Act. 7.2 Powers of Committee. The
Committee's administration of the Plan shall be subjec ollowing:

GRAPHIC [g301063kci010.gif]

 



res covered by the Awards, to establish the terms, conditions, performance
criteria tions, and other provisions of such Awards, and (subject to the
restrictions imposed b ION VIII) to amend, cancel, or suspend Awards. To the
extent that the Committee determines that the restrictions impose (b) Plan
preclude the achievement of the material purposes of the Awards in jurisdiction
e the United States, the Committee will have the authority and discretion to
modify thos ions as the Committee determines to be necessary or appropriate to
conform to applicabl ments or practices of jurisdictions outside ofthe United
States. (c) The Committee will have the authority and discretion to interpret
the Plan blish, amend, and rescind any rules and regulations relating to the
Plan, to determine th and provisions of any Award Agreement made pursuant to the
Plan, and to make all othe inations that may be necessary or advisable for the
administration of the Plan. (d) Any interpretation of the Plan by the Committee
and any decision made b r the Plan is final and binding on all persons. (e) In
controlling and managing the operation and administration of the Plan mmittee
shall take action in a manner that conforms to the articles and by-laws of th
ny, and applicable state corporate law. The Committee shall take such actions as
it determines to be necessary o (f) riate with respect to this Plan, and the
Awards granted under the Plan, to avoid acceleratio me recognition or imposition
of penalties under Section 409A. Notwithstanding any other provision of the
Plan, no benefit shall b (g) uted under the Plan unless the Committee, in its
sole discretion, determines that such perso led to benefits under the Plan. At
any time the Committee may correct any error made under the Plan o (h) ard
Agreement, including, without limitation, changing or revoking the grant of an
Award Delegation by Committee. Except to the extent prohibited by applicable law
or th 7.3 ble rules of a stock exchange, the Committee may allocate all or any
portion of it sibilities and powers to any one or more of its members and may
delegate all or any part o onsibilities and powers to any person or persons
selected by it. Any such allocation o ion may be revoked by the Committee at any
time. Information to be Furnished to Committee. The Company and Subsidiaries
shal 7.4 the Committee with such data and information as it determines may be
required for it t ge its duties. The records of the Company and Subsidiaries as
to an employee's o pant's employment (or other provision of services),
termination of employment (o on of the provision of services), leave of absence,
reemployment and compensation shall b sive on all persons unless determined to
be incorrect. Participants and other persons entitled

GRAPHIC [g301063kci011.gif]

 



7.5 Applicable Law. The provisions of the Plan shall be construed in accordance
wit ws of the State of California, without regard to the conflict of law
provisions of an ction. SECTION VIII AMENDMENT AND TERMINATION The Board may, at
any time, amend or terminate the Plan, and the Board or the Committe mend any
Award Agreement, provided that no amendment or termination may, in th e of
written consent to the change by the affected Participant (or, if the
Participant is no ving, the affected beneficiary), adversely affect the rights
of any Participant or beneficiar any Award granted under the Plan prior to the
date such amendment is adopted by the Boar Committee, if applicable); and
further provided that adjustments pursuant to Section 5.2( ot be subject to the
foregoing limitations of this SECTION VIII; and further provided tha visions of
Section 2.5 (relating to Option and SAR repricing) cannot be amended unless th
ment is approved by the Company's shareholders. No amendment or termination
shall b d or effective if it would result in accelerated recognition of income
or imposition o nal tax under Section 409A or, except as otherwise provided in
the amendment, would caus ts that were not otherwise subject to Section 409A to
become subject to Section 409A. SECTION IX DEFINED TERMS In addition to the
other definitions contained herein, the following definitions shall apply Award.
The term "Award" means any award or benefit granted under th (a) ncluding,
without limitation, the grant of Options, SARs, Full Value Awards, and Cas ve
Awards. Award Agreement.The term "Award Agreement" means an agreemen (b) may be
entered into by each Participant and the Company that sets forth the terms an
ons applicable to an Award. Bank. The term "Bank" means Broadway Federal Bank,
the wholly-owned (c) bsidiary of the Company. Board. The term "Board" means the
Board of Directors of the Company. (d) Code.The term "Code" means the Internal
Revenue Code of 1986, a (e) ed.A reference to any provision of the Code shall
include reference to any successo on of the Code. EligibleIndividual. (f) For
purposes of the Plan, the term"Eligibl dual" means any employee of the Company
or a Subsidiary, and any consultant, non

GRAPHIC [g301063kci012.gif]

 



retention or otherwise, prior to the date the employee first performs services
for th any or the Subsidiaries, provided that such Awards shall not become
vested prior to the da ployee or service provider first performs such services.
Exchange Act. The term "Exchange Act" means the Securities Exchang (g) 1934, as
amended from time to time and any successor thereto. Fair Market Value. Except
as otherwise provided by the Committee, f (h) es of determining the "Fair Market
Value" of a share of Stock as of any date means th e of the high and low bid
prices ofthe Stock as reported by the Nasdaq Stock Market (a ed by the Wall
Street Journal, if then so published) or, if the Stock is then listed on o
through a stock exchange or transaction reporting system on or through which
actual sa are regularly reported, the closing sale price of the Stock, on the
grant date, or if the Stoc t traded on such date, on the next preceding day on
which the Stock was quoted or trade case may be. (i) Insider. The term "Insider"
means, to the extent the Company is subject t change Act on the date of an
Award, an employee of the Company or any Subsidiary wh he relevant date, an
officer, director, or ten percent (10%) beneficial owner of the Company e terms
are defined under Section 16 of the Exchange Act. U)
Performance-BasedCompensation. The term "Performance-Base ensation" shall have
the meaning ascribed to it under Section 409A. Performance Measures. The
"Performance Measures" shall be based o (k) e or more of the following Company,
subsidiary, operating unit or division performanc es: net earnings; net interest
income; operating or interest rate margins; earnings per share cy ratio or other
cost control measures or objectives; return on equity; return on asset rice;
comparisons with stock market indices; regulatory achievements; economic valu
metrics; strategic business objectives, consisting of one or more objectives
based on meetin ed volume or market share targets, business expansion goals, or
goals relating t tions or divestitures; or any combination thereof.Each goal may
be expressed on a e and/or relative basis, may be based on or otherwise employ
comparisons based on interna the past performance of the Company and/or the past
or current performance of othe nies, and in the case of earnings-based measures,
may use or employ comparisons relatin al, shareholders' equity and/or shares
outstanding or investments, or to assets or net assets Prior Plan.The term
"Prior Plan" means the Amended and Restate (I) ay Financial Corporation 2008
Long-Term Incentive Plan approved by the Company' lders on May 28, 2008. (m)
Stock Settled. The term "Stock Settled" means that upon the exercise of a the
Company shall deliver that number of shares of Stock determined by the Committe
he difference between (A) the Fair Market Value of the Stock as of the first day
that th

GRAPHIC [g301063kci013.gif]

 



ock was traded on the securities exchange preceding the exercise date. Stock.
The term "Stock" means shares of common stock, $0.01 par val (n) Company.
Subsidiaries. For purposes of the Plan, the term "Subsidiary" means an (o)
ation, partnership, joint venture or other entity during any period in which at
least a fift t (50%) voting or profits interest is owned, directly or
indirectly, by the Company (or b tity that is a successor to the Company), and
any other business venture designated by th ittee in which the Company (or any
entity that is a successor to the Company) has cant interest, as determined in
the discretion of the Committee. (p) Termination of Service. With respect to
Awards that constitute Deferre nsation, references to the Participant's
"terminationof employment" (includin ces to the Participant's employment
termination, and to the Participant terminatin yment, a Participant's
"separation from service", and other similar reference) an ces to a
Participant's "termination as a director" (including separation from service an
imilar references) shall mean, respectively, the Participant ceasing to be
employed by, o g to perform director services for, the Company and the
Affiliates, subject to the following The employment relationship or director
relationship will b (i) deemed to have ended at the time the Participant and the
applicabl company reasonably anticipate that a level of bona fide services th
Participant would perform for the Company and the Affiliates afte such date
would permanently decrease to no more than twent percent (20%) of the average
level of bona fide services performe over the immediately preceding thirty-six
(36) month period (or th full period of service to the Company and the
Affiliates if th Participant has performed services for the Company and th
Affiliates for less than thirty-six (36) months). In the absence of a
expectation that the Participant will perform at the above-describe level, the
date of termination of employment or termination as director will not be delayed
solely by reason of the Participan continuing to be on the Company's and the
Affiliates' payroll afte such date. (ii) The employment or directorrelationship
will be treateda continuing intact while the Participant is on a bona fide leave
o absence (determined in accordance with Treas. Reg. §409A-l(h)). (iii) The
determination of a Participant's termination of employment o termination as a
director by reason of a sale of assets, sale of stock spin-off, or other similar
transaction of the Company or an Affiliat will be made in accordance with Treas.
Reg. §1.409A-l(h).

GRAPHIC [g301063kci014.gif]

 



(iv) If a Participant performs services both as an employee of the Company or an
Affiliate, and a member of the board of directors of the Company or an
Affiliate, the determination of whether termination of employment or termination
of service as a director shall be made in accordance with Treas. Reg.
§1.409A-1(h)(5) (relating to dual status service providers). (v) The term
"Affiliates" means all persons with whom the Company is considered to be a
single employer under Section 414(b) of the Code and all persons with whom the
Company would be considered a single employer under Code Section 414(c). (vi)
The term "Deferred Compensation" means payments or benefits that would be
considered to be provided under a nonqualified deferred compensation plan as
that term is defined in Treas. Reg. §1.409A-1. * * * To record adoption of the
Plan by the Board on approval of the Plan by the Company's shareholders on 2018,
the Company has caused its authorized officer to execute the Plan. BROADWAY
FINANCIAL CORPORATION By: Printed Name: uSTitle Date Signed- March 28, 2019 -15
010-8615-9762/4 1 9zclt1 0603 19-30106-3 C3.2 P145

GRAPHIC [g301063kci015.gif]

 
